Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment filed on 03/11/2022; and IDS filed on 03/11/2022.
Claims 1-4, 10, 24 have been amended.
Claims 6-9, 21 have been cancelled.
Claims 1-4, 10, 15-16, 18, 22, 24-25 are pending in the instant application.
Claims 16, 18 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 10, 15, 22, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over STEELE et al (US 5,200,191) in view of SCHOENHARD (US 2014/0186437) and WITTWER et al (US 4,539,060).
STEELE teaches treating a soft gelatin capsule comprised of: heat drying a softgel capsule at 32-43°C (see claim 1), wherein during the stress relieving step (see abstract), the “dry” capsules are subjected to a heating step (see abstract; col. 3, line 10-15; note, it’s obvious that this temperature is below melting temperature or else the capsules would be destroyed). Additional disclosures include: typical well-known gelatin shell formulations include basic ingredients, such as gelatin, and a plasticizer, such as glycerin, and is well-known to one skilled in the art (see col. 1, line 34-40), such as 15% to 47% ratio (see col. 3, line 30-35), which is a 0.32 ratio, which would have glass transition temperature below room temperature (see Applicant’s Figure 5 for 0.3 ratio); prior art typically heat dried at less than 35°C in hollow drums (see col. 1, line 60-68), such as 21-24°C (see col. 3, line 64) to become “dry” capsules (see col. 3, line 10-11) and the typical drying time is 16-24 hours (see col. 2, lie 26) and is performed at 20-40% humidity (see col. 3, line 65); these “dry” capsule are further stress relived by heating at 35C and 45% relative humidity (see col. 5, line 5), which is above the glass transition temperature for 0.3 ratio of glycerin to gelatin (see Applicant’s Figure 5) and is below the melting temperature for 0.3 ratio of glycerin to gelatin (see Applicant’s Figure 4) for 20 hours (see col. 5, line 6), wherein the stress relieving step is at least 1 hour or about 1-75 hours (see col. 5, line 57-60); it is possible to stress relieve the capsules at a temperature above 43°C, wherein the temperature should not be so high such that the capsules would melt (see col. 5, line 24-28) and relative humidity at 40-45% (see col. 5, line 41), thus, it’s obvious to optimize humidity/duration and temperature as close to the melting point, but not at or over the melting point, which would include glass transition temperature, to improve stress relieve of the capsule; the stress relieving step can be accomplished in the continuum of the drying step (see col. 4, line 20-25) and after the encapsulation of the soft gels (see col. 3, line 58-60), which reads on closing of the capsule shell; typical hygroscopic medicated fill (see col. 3, line 40). 
	STEELE does not teach treating another type of gelatin capsule, such as hard gelatin capsule, wherein hard capsule has less plasticizer. Note, higher amount of plasticizer makes the gelatin capsule soft.
	SCHOENHARD teaches the prior art had known of gelatin capsules, such as soft and hard gelatin capsules (see [018]). Additional disclosures include: hard gelatin capsule is often a two piece (cap and body) capsule (see [0018]).
	WITTWER teaches telescopically joined, hard shell gelatin capsules have an overlap cap side wall over the body side wall which impedes gripping and withdrawal of the body, thereby making separation difficult (see col. 1, line 34-37), which reads on lcoking mechanism of the hard capsule shell by interference fit. Thus, it would have obvious to include a locking mechanism to prevent separation of the cap and body.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate STEELE’s method to treat hard gelatin capsules, which has locking mechanism. The person of ordinary skill in the art would have been motivated to make those modifications, because it could improve the stress capability of the gelatin capsule, and reasonably would have expected success because both types of capsules are made of gelatin.
The references do not specifically teach adding the ingredients in the amounts claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as improving the stress capability of the capsules.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Note, Applicant’s hardness and impact tests were conducted only on soft capsules (see Example 1; Figure 7).

Response to Arguments
Applicant argues that Claim 1 includes structural features of the specific type of hard capsule shell to which the method of the present invention is to be applied. More specifically, claim 1 requires that the hard capsule shell is formed from a cap portion and a body portion and claim 1 also requires that the capsule shell include a locking mechanism to lock the cap portion and the body portion. Claim 1 has also been amended to require heating a forming region of the locking mechanism where stress risers exist. Hard capsules are structurally different from softgel capsules, as they are typically formed from two portions, a cap portion and a body portion, that are fitted together. Once these portions are fitted together, typically there is an overlapping portion which may include a locking mechanism. The locking mechanism can apply stress to the capsule that results in the formation of stress risers in the forming region of the locking mechanism. See paragraph [0033 J of the present application. In contrast, Steele is directed to a softgel capsule, which it defines as, "a one-piece, hermetically sealed soft gelatin shell containing a liquid, a suspension, or a semi-solid." See paragraph [0003 J of Steele. Hard capsules experience different problems associated with drying/assembly than softgel capsules as a result of being formed from two portions rather than a one-piece shell as in the case of softgel capsules. As such, the problem addressed by the subject matter of amended claim 1 does not exist in the softgel capsules of Steele since they are not formed from two portions and therefore do not include a locking mechanism or the stress risers that result from the provision of the locking mechanism. Adjusting the P/G ratios of the formula taught in Steele to between 0.0 and 0.25 would not be obvious to a person of ordinary skill in the art since the PIG ratio defines the hardness of the capsule shell. Adjusting the PIG ratio of the formula taught in Steele to between 0.0 and 0.25 would change the capsule from a softgel capsule to a hard capsule. As a result, the capsule of Steele would no longer suffer from the problem addressed by the method of Steele and therefore the solution of Steele would no longer be necessary or applicable. Schoenhard is cited for disclosing that gelatin-containing capsules can be hard or soft capsules. Based on this teaching, the Examiner asserts that it would be obvious that treatment of the Steele softgel capsules would be applicable to both hard and soft capsules since they both comprise gelatin. Applicant respectfully disagrees with this assertion in view of the amendments to claim 1. Schoenhard does teach that hard and soft capsules containing gelatin exist. However, nothing in Schoenhard teaches that treatment of a hard capsule shell would be expected to also be necessary for, or have the same effect on, a softgel capsule. In fact, the opposite is known to be true. 	
The Examiner finds this argument unpersuasive, because as discussed in the rejection, the prior art had known of hard capsule and locking mechanism, wherein it would have been obvious to improve the stress relieving of the hard capsule and have reasonable expectation of success because hard capsules are made of the gelatin, which is what soft capsules are made of also.
	Applicant argues that regarding the step of heating, Steele does not characterize this step of the method in terms of the glass transition temperature or the melting temperature, but rather provides a specific temperature range. Amended claim 1 requires that the heating step be carried out above a glass transition temperature of the capsule shell but below a melt temperature of the forming region. 
	The Examiner finds this argument unpersuasive, because the primary reference teaches it is possible to stress relieve the capsules at a temperature above 43°C, wherein the temperature should not be so high such that the capsules would melt (see col. 5, line 24-28) and relative humidity at 40-45% (see col. 5, line 41), thus, it’s obvious to optimize humidity/duration and temperature as close to the melting point, but not at or over the melting point, which would include glass transition temperature, to improve stress relieve of the capsule. Thus, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618